Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions

2.	Restriction to one of the following inventions was required under 35 U.S.C. 121:

I.	Claims 1-15 and 22 are drawn to a machine-learning ecosystem, classified in CPC class, G06N, subclass 20/00.
II.	Claims 16-21 are drawn to a method for building a correlation matrix, classified in CPC class G06Q, subclass 10/0639.

3.	The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has a separate utility such as sending at least one of a confirmation, a deferral, and a rejection of the at least one prediction model. Subcombination II has a separate utility such as initiating at least one action based on the evaluating, at the decision module, the at least one recommendation. Subcombination I recites “A machine-learning ecosystem comprising: at least one data input comprising: at least one input parameter; and at least one output parameter; at least one prediction model based on the at least one data input and relating the at least one output parameter to the at least one input parameter; at least one correlation module for building the at least one prediction model and performing at least one threshold check on the at least one prediction model to assess the robustness of the at least one prediction model; and a decision module communicatively coupled to the correlation module, the decision module receiving the at least one prediction model from the correlation module, where, based on at least one verification check at the decision module, at least one of a confirmation, a deferral, and a rejection of the at least one prediction model is sent from the decision module to the correlation module.” Subcombination II recites “A method of building a correlation matrix comprising: providing, at a correlation module, at least one data input comprising at least one input parameter and at least one output parameter; building, at the correlation module, at least one correlation relating the at least one output parameter to the at least one input parameter; performing, at the correlation module, at least one threshold check on the at least one correlation; making, at the correlation module, at least one recommendation based on the at least one correlation; transmitting the at least one recommendation to a decision module; evaluating, at the decision module, the at least one recommendation; transmitting feedback from the decision module to the correlation module, the feedback comprising at least one of a confirmation, a rejection, and a deferral; and initiating at least one action based on the evaluating, at the decision module, the at least one recommendation.” Subcombination I entails details regarding at least one correlation module for building the at least one prediction model and performing at least one threshold check on the at least one prediction model to assess the robustness of the at least one prediction model; and a decision module communicatively coupled to the correlation module, the decision module receiving the at least one prediction model from the correlation module, where, based on at least one verification check at the decision module, at least one of a confirmation, a deferral, and a rejection of the at least one prediction model is sent from the decision module to the correlation module, whereas subcombination II does not. Subcombination II entails details regarding making at least one recommendation based on the at least one correlation; transmitting the at least one recommendation to a decision module; evaluating, at the decision module, the at least one recommendation; and initiating at least one action based on the evaluating, at the decision module, the at least one recommendation, whereas subcombination I does not, which shows how subcombination II is a different embodiment that subcombination I, but are usable together. See MPEP § 806.05(d).
The specification describes various embodiments of different systems. For example, paragraph 0048 describes “In another aspect, the present invention is directed to a machine-learning ecosystem including: at least one data input including: at least one input parameter and at least one output parameter. The ecosystem also includes: at least one prediction model based on the data input and relating the output parameter to the input parameter; at least one correlation module for building the prediction model and performing at least one threshold check on the prediction model to assess the robustness of the prediction model; and a decision module communicatively coupled to the correlation module and receiving the prediction model from the correlation module.” This implementation reflects the limitations of subcombination I. Paragraph 0040 describes that “In another aspect, the present invention is directed to a method of sending and receiving data including: receiving, at a network, at least one data input; performing, at the network, at least one preprocessing step on the data input; logging, at the network, the data input, following the preprocessing step; updating at least one neural network stored on the network based on the data input, following the preprocessing step; transmitting the data input to a decision module stored on the network; and initiating, at the decision module, at least one action based on the data input.” This implementation reflects the limitations of subcombination II. The specification discloses several embodiments describing different processes. The appearances of the phrases “other embodiments,” “another embodiment,” and “some embodiments” in various places in the specification are not necessarily all referring to the same embodiment. See MPEP § 806.05(d). As described above, each of the subcombinations has a different utility. 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
As indicated above, there would be a serious search and/or examination burden because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). In the instant case, examination of each of the inventions may necessitate searching different subclasses and/or employing different search queries based at least on one or more distinct features of each invention as follows:
Invention I includes at least the following distinct feature(s):  
assess the robustness of the at least one prediction model; and
a decision module communicatively coupled to the correlation module, the decision module receiving the at least one prediction model from the correlation module, where, based on at least one verification check at the decision module, at least one of a confirmation, a deferral, and a rejection of the at least one prediction model is sent from the decision module to the correlation module,
where the at least one verification check comprises calculating an aggregate score comprising at least one or more of: an r-squared value, a confidence interval, a number of data points within the at least one data input, a number of data inputs used by the correlation module, an underlying data quality of the at least one data input, a curve-fitting equation, and a transfer function.  
at least one communications module communicatively coupled to both the decision module and the at least one correlation module, the at least one communications module receiving the at least one data input from at least one data source, where the at least one communications module comprises at least one tri-band transceiver for transmitting and receiving data within three or more different frequency bands.
where the at least one communications module performs at least one pre-processing step on the at least one data input, the at least one pre-processing step including at least one of: parsing the data input, collating the data input, characterizing the data input, filtering the data input, and decompressing the data input.
a site supervisor communicatively coupled to the decision module, the site supervisor comprising at least one control console comprising at least one human interface, where the site supervisor affirms at least one prediction model confirmed by the decision module.
where the site supervisor gradually transitions from human-authority to machine-authority as a confidence level of the at least one prediction model generated by the correlation module increases.
at least one communications module communicatively coupled to both the decision module and the at least one correlation module; and at least one wearable device communicatively coupled to the at least one communications module, where the at least one data input comprises one or more data points form the at least one wearable device.
where the at least one wearable device comprises: at least one toxicity sensor; and at least one microphone.
where the at least one wearable device comprises at least one of: a temperature sensor, an accelerometer, a humidity sensor, a vibration tool, a heartrate monitor, a PLC, a USB port, a speaker, and a camera.
where the at least one microphone records verbal communications that are transmitted by the at least one wearable device to the at least one communications module, and where the correlation module uses the verbal communications as metadata for refining the at least one prediction model.
further comprising: at least one communications module communicatively coupled to both the decision module and the correlation module; and at least one data warehouse communicatively coupled to both the at least one communications module and the correlation module, where the at least one data warehouse comprises enterprise data from at least one worksite.
the correlation module comprising at least one of: at least one graphics processing unit (GPU), at least one field programmable gate array (FPGA), and at least one application-specific integrated circuit (ASIC).
the correlation module further comprising more than one application-specific integrated circuit (ASIC) disposed in a climate-controlled environment comprising a temperature not exceeding 95 degrees F, where at least one application-specific integrated circuit (ASIC) of the more than one application-specific integrated circuit (ASIC) accommodates an input power from about 500W to about 3000W, and an input voltage from about 110V to about 240V.
Invention II includes at least the following distinct feature(s):  
making at least one recommendation based on the at least one correlation; 
transmitting the at least one recommendation to a decision module; evaluating, at the decision module, the at least one recommendation; 
and initiating at least one action based on the evaluating, at the decision module, the at least one recommendation.
deploying the correlation matrix at a worksite, where initiating at least one action comprises at least one of: sending out an alert, dispatching one or more rescue crews to an emergency area of the worksite, reassigning crew to a different task at the worksite, and repositioning equipment at the worksite.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
It is also noted that as per MPEP § 821.03, [c]laims added by amendment following action by the examiner, MPEP § 818.01, MPEP § 818.02(a), to an invention other than previously claimed, should be treated as indicated by 37 CFR 1.145. As per 37 CFR 1.145, [i]f, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in 37 CFR 1.143 and 1.144.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683